       Case 1:20-cv-00839-EPG Document 24 Filed 01/07/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11
     ARTHUR TORRES,                                         Case No. 1:20-cv-00839-EPG (PC)
12
                                             Plaintiff, ORDER GRANTING DEFENDANTS’
13                                                      REQUEST FOR EXTENSION OF TIME TO
                    v.                                  FILE REPLY TO OPPOSITION TO
14                                                      MOTION TO DISMISS
15   D. MAY, et al.,                                        (ECF No. 23)
16                                        Defendants.
17

18         The Court has read and considered Defendants’ request for an extension of time to reply to

19   Plaintiff’s opposition to Defendants’ motion to dismiss (ECF No. 23). Good cause appearing, IT

20   IS ORDERED that the motion is granted. Defendants have an additional seven days, up to and

21   including January 13, 2021, to file a reply to Plaintiff’s opposition.

22
     IT IS SO ORDERED.
23

24      Dated:     January 7, 2021                                /s/
                                                            UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        1
